DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 10/18/2021 has been received and considered. Claims 1-18 are presented for examination.

Claim Objections
Claim 16, line(s) 1-2 refer to the term “a first element”, it would be better as “a first voxel” to avoid any possible antecedent issues. Antecedent calls for “voxel” and not “element".
Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are directed to a mathematical concept without significantly more.
Claims 1, 7, 13 
Step 2A - Prong 1: Judicial Exception Recited?
Yes, the claims recite performing a mathematical method in prose. 
receiving by a computer, a model of a simulation space including a lattice structure represented as voxels that represents a physical object in the simulation space, with the voxels having appropriate resolutions to account for surfaces of the physical object within the simulation space
This step is described on page 18, lines 25-30 of the specification:
"a central processing unit will receive… data from a read-only memory or a random access memory or both… memory devices for storing instructions and data… receive data from… mass storage devices". As to the limitations "receiving by a computer, a model", they are considered data gathering and previously known to the industry. Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. See Electric Power Group, (Electric Power hereinafter), LLC v. Alstom S.A., 119 USPQ2d 1739 Fed. Cir. 2016.

An example of a simulation as applied to fluid flow is described on page 3 lines 7-10: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


This simulation is mathematical is nature.
determining at a time increment of the timer, an input flux to be applied to a first voxel
This step is described on page 2, lines 1-3 of the specification:
“Determining an input flux to be applied to a first element may include identifying heat flux applied to each of the faces of the first elements.”
Determining flux is a mathematical concept by nature.
dividing the input flux into an applied flux and a balance flux associated with the time increment, with, the applied flux being an amount of flux that can be applied to the first voxel without causing numerical instability, and with the balance flux being the difference between the input flux and the applied flux
This step is described on page 12, lines 7-11 of the specification:
"sub-divide the term qβ→αm defined as in equation (1) into two parts: (1) an applied flux qβ→αmapp which will be used towards temperature evolution (in the summation above) of α, and (2) a balance flux qβ→αmbal which will be transmitted to the other side of the interface αβ without changing temperature of element α" 
and page 2, lines 3-4 of the specification"
“determining an applied flux, the applied flux being an amount of flux that can be applied to the first element without causing numerical instability”


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Dividing the input flux into an applied flux and a balance flux associated with the time increment is a mathematical concept by nature, as is numerical instability. Flux differences are also mathematical concepts by nature. 
applying the applied flux to the first voxel; applying the balance flux to a second, subsequent voxel; 
Applying flux to a voxel or an element is described on page 14, lines 10-13 of the specification:
“a portion of the flux 912 is applied to the element 902 and a balance flux 908 (that is, the portion of the flux that cannot be applied to the element 902 without violating the CFL constraint) is passed to a second element 904 (for example, at timeset t+1)” 
and also on page 14, lines 19-22 of the specification:
“applying the entire aggregated flux to the second element 904 would result in a violation of the CFL contraints… a portion of the combination of the input flux 915 and the balance flux 908 is applied to the second element 904 and the new balance flux 910 is passed on, at time step t+2 to the larger third element 906”
Section 2106.05(f)(3) of the MPEP states the following:
'A claim having broad applicability across many fields of endeavor may not provide meaningful limitations that integrate a judicial exception into a practical application or amount to significantly more. For instance, a claim that generically recites an effect of the judicial exception or claims every mode of accomplishing that effect, amounts to a claim that is merely adding the words "apply it" to the judicial exception'
The act of applying flux to a voxel or an element is a general application of the mathematical concept and does not integrate the claims into a practical application. The claims are directed to the mathematical concept.
"starting a timer", "at a time increment of the timer", "associated with the time increment", and "repeating until the timer indicates that the simulation is complete"
Timer and incrementing time are described on page 9, lines 1-11 of the specification:
"Perform Simulation Once the voxels that are affected by… facets are identified (step 304), a timer is initialized to begin the simulation (step 306). During each time increment of the simulation, movement of particles from voxel to voxel is simulated by an advection stage (steps 308-316) that accounts for interactions of the particles with surface facets. Next, a collision stage (step 318) simulates the interaction of particles within each voxel. Thereafter, the timer is incremented (step 320). If the incremented timer does not indicate that the simulation is complete (step 322), the advection and collision stages (steps 308-320) are repeated. If the incremented timer indicates that the simulation is complete (step 322), results of the simulation are stored… (step 324)".

and on page 9, lines 18-20 of the specification:
"Numerical solutions involve discretizing the spatial domain of interest and then utilizing time-integration techniques to advance the solution in time"

and on page 11, lines 3-7 of the specification:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Timer and incrementing time within a numerical/mathematical simulation is a mathematical concept by nature. Thus, the claims recite a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
The claims recite the additional elements of Mere Instructions to Apply an Exception, specifically: From claim 1, receiving by a computer and storing results of the simulation in computer storage

“computer systems, apparatus, and computer programs recorded on… computer storage devices, each… perform the actions of the methods. A system of… computers… perform particular operations or actions by… software, firmware, hardware, or a combination of them installed on the system that… perform the actions… computer programs… perform particular operations or actions… including instructions that, when executed by data processing apparatus… perform the actions.”
Section 2106.5(f)(2) of the MPEP states the following:
“Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”
Section 2106.05(b) of the MPEP states the following:
“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu”

Section 2106.05(d) of the MPEP states the following:
'Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.")'

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Because there are no specific hardware or software requirements for implementing the method this limitation is an example of general purpose computing and does not integrate the claim into a practical application.
From claim 7, a non-transitory computer readable medium storing instructions that when executed cause a computer processor to perform operations
As with the computer-implemented method of claim 1, this is an example of general purpose computing and does not integrate the claim into a practical application.
13, a system for simulating a physical process, comprising processing devices and hardware storage devices storing instructions that are operable, when executed by the processing devices, to cause the processing devices to perform operations
As with the computer-implemented method of claim 1, this is an example of general purpose computing and does not integrate the claim into a practical application.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, the additional elements amount to mere instructions to apply the judicial exception and thus do not provide an inventive concept. The claims are ineligible.
Claims 2, 8, 14
Step 2A - Prong 1: Judicial Exception Recited?
The claim limitation furthers the mathematical concept of claims 1, 7, 13, specifically:
the second voxel is determined based on the direction of a scalar gradient
An example of the determination of the second voxel as applied to heat diffusion is described on page 15, lines 21-23 of the specification:
“If the element is small enough to violate the CFL constraint, the balance flux may be transmitted to the neighboring elements in the direction of the flux.”
Scalar gradients and flux calculations are both mathematical concepts by nature. Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, the claims recite no additional elements. Therefore, no meaningful limits are imposed on practicing the mathematical concept. The claims are directed to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, no additional elements are provided and therefore the claims do not provide an inventive concept in Step 2B. The claims are ineligible.
Claims 3, 9, 15
Step 2A - Prong 1: Judicial Exception Recited?
Yes, the claims depend on claims 1, 7, 13. Thus, the claims recite a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
The claims recite the additional element of Mere Instructions to Apply an Exception, specifically: 
applying at least a portion of the balance flux to a third, subsequent voxel
An example of applying a portion of the balance flux to a subsequent voxel is described on page 14, lines 19-22 of the specification:
“applying the entire aggregated flux to the second element 904 would result in a violation of the CFL constraints. Accordingly, a portion of the combination of the input flux 915 and the balance flux 908 is applied to the second element 904 and the new balance flux 910 is passed on, at time step t+2 to the larger third element 906.”
The same reasoning used for applying the balance flux to the second, subsequent voxel in claims 1, 7, 13 applies here and so this is an example of a general application of the mathematical concept and does not integrate the claims into a practical application. The claims are directed to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, the additional element amounts to mere instructions to apply the judicial exception and thus does not provide an inventive concept. The claims are ineligible.
Claims 4, 10, 16
Step 2A - Prong 1: Judicial Exception Recited?
The claim limitation furthers the mathematical concept of claims 1, 7, 13, specifically:
wherein determining an input flux to be applied to a first voxel comprises identifying heat flux applied to each of the faces of the first voxel
The calculation of heat flux applied to faces of an voxel is described on page 10 line 28 – page 11 line 4 of the specification:

All of the recited components such as Fourier’s law, flux, and the Courant-Friedrichs-Lewy (CFL) constraint are mathematical concepts by nature. Thus, the claims recite a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, the claims recite no additional elements. Therefore, no meaningful limits are imposed on practicing the mathematical concept. The claim is directed to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, no additional elements are provided and therefore the claims do not provide an inventive concept in Step 2B. The claim is ineligible.
Claims 5, 11, 17 
Step 2A - Prong 1: Judicial Exception Recited?
The claim limitation furthers the mathematical concept of claims 4, 10, 16, specifically:
determining the input flux to be applied comprises determining that applying the corresponding heat flux to at least one of the faces would result in a numerical instability.
Determining an applied flux is described on page 2, lines 3-4 of the specification:
"determining an applied flux, the applied flux being an amount of flux that can be applied to the first element without causing numerical instability.” 
Determining that the applied heat flux would result in numerical instability is described on page 11 lines 18-19 of the specification:
“When the time-step Δt is large enough to violate the CFL constraint for at least one of the two elements, the above form could lead to numerical instability.”
Heat flux and the CFL constraint are both mathematical concepts by nature. Thus, the claims recite a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
mathematical concept. The claims are directed to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, no additional elements are provided and therefore the claims do not provide an inventive concept in Step 2B. The claims are ineligible.
Claims 6, 12, 18
Step 2A - Prong 1: Judicial Exception Recited?
Yes, the claims depend on claims 1, 7, 13. Thus, the claims recite a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
wherein the physical object within the simulation space is one of power generation equipment, turbo machinery, electromagnetic machinery, sensors and actuators, semiconductors, thermoelectric devices, heat sinks, heat exchangers, a phase change material, composite structures, and electric heaters 
As to the limitation "wherein the physical object within the simulation space", an example of a simulation as applied to fluid flow is described on page 3 lines 7-10 of the specification:
”computer simulation of physical processes, such as fluid flow. In a LBM-based physical process simulation system, fluid flow may be represented by the distribution function values fi evaluated at a set of discrete velocities ci”.
This simulation is mathematical is nature.
As to the limitation "one of power generation equipment, turbo machinery, electromagnetic machinery, sensors and actuators, semiconductors, thermoelectric devices, heat sinks, heat exchangers, a phase change material, composite structures, and electric heaters", the additional limitation constitutes nothing more than a Field of Use, specifically:
Page 16 line 30 of the specification states:
"new approach can be used in a wide variety of different industrial applications”
Section 2106.05(h) of the MPEP states the following:
“ (see Diamond v. Diehr)'
The limitation does nothing more than generally link the mathematical concept to one of a number of particular technological environments and thus does not integrate the claims into a practical application. The claims are directed to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, the additional elements amount to a field of use and thus do not provide an inventive concept. The claim is ineligible.

Allowable Subject Matter 
Claims 1-18 would be allowable if rewritten or amended to overcome the objections and rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
While Pradeep Gopalakrishnan, U.S. Pre–Grant publication 20160188768, discloses "[0070] Once the voxels that are affected by… facets are identified (step 304), a timer is initialized to begin the simulation (step 306). During each time increment of the simulation, movement of particles from voxel to voxel is simulated by an advection stage (steps 308-316) that accounts for interactions of the particles with surface facets. Next, a collision stage (step 318) simulates the interaction of particles within each voxel. Thereafter, the timer is incremented (step 320). If the incremented timer does not indicate that the simulation is complete (step 322), the advection and collision stages (steps 308-320) are repeated. If the incremented timer indicates that the simulation is complete (step 322), results of the simulation are stored",
Joachim Linn, U.S. Pre–Grant publication 20100169062, discloses "[0229] … size of the time step ∆tn+1 as determined by the flow is typically rather small",
Alok K. Majumdar, U.S. Patent 7542885, discloses "simulation is continued for a series of time steps until the numerical method converges to a solution. The time step chosen 
and Subra Suresh, U.S. Pre–Grant publication 20110289043,  discloses

    PNG
    media_image4.png
    416
    408
    media_image4.png
    Greyscale



claims 1, 7, 13, "… a model of a simulation space including a lattice structure represented as… voxels… starting a timer for simulating a fluid flow of particles about the representation of the physical object; determining at a time increment of the timer, an input flux to be applied to a first voxel… dividing the input flux into an applied flux and a balance flux… applied flux… applied to the first voxel without causing numerical instability… balance flux… difference between the input… and the applied flux; applying the applied flux to the first voxel; and applying the balance flux to a second, subsequent voxel; repeating until the timer indicates that the simulation is complete…",
.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Regarding the claim objections, the amendment corrected all deficiencies, and the objections are withdrawn.
Regarding the claim rejections - 35 USC § 112, the amendment corrected all deficiencies, and the objections are withdrawn.
Regarding the rejections under 101, Applicant's arguments have been considered but they are not persuasive. Claim rejections remain.
Applicant argues, (see page 6, next to last to last paragraph):
‘… Claims 1, 7, and 13 require: "receiving by a computer, a model of a simulation space including a lattice structure represented as a collection of voxels that represents a physical object in the simulation space, with the voxels having appropriate resolutions to account for surfaces of the physical object within the simulation space."1 
This amendment removes Claims 1, 7 and 13 from the "Step 2A - Prong 1: Judicial Exception Recited" because the amendment is a representation of an actual physical structure within the computer and/or is integrated into a practical application of the mathematical concept.
1 Spec. p. 5, 1. 30 to p. 6, 1. 5'.

As to the limitations "receiving by a computer, a model", this step is described on page 18, lines 25-30 of the specification:
"a central processing unit will receive… data from a read-only memory or a random access memory or both. The essential elements of a computer are a central processing unit for performing or executing instructions and… memory devices for storing instructions and data. Generally, a computer will also include, or be operatively coupled to receive data from… mass storage devices".

As to the limitations "a model of a simulation space", "voxels that represents a physical object in the simulation space", and "surfaces of the physical object within the simulation 

”computer simulation of physical processes, such as fluid flow. In a LBM-based physical process simulation system, fluid flow may be represented by the distribution function values fi evaluated at a set of discrete velocities ci”. 

Section 2106.5(f)(2) of the MPEP states the following:
“Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”.

Section 2106.05(b) of the MPEP states the following:
"It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu”

Section 2106.05(d) of the MPEP states the following:
'Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.")'

Examiner's response: Applicant's argument is not persuasive, because:
1) The limitations "receiving by a computer, a model" are considered data gathering and previously known to the industry. Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. See Electric Power.
2) As to the limitations "a model of a simulation space", "voxels that represents a physical object in the simulation space", and "surfaces of the physical object within the simulation space", this simulation is mathematical is nature (see page 3 lines 7-10 of the specification).
 "amendment is a representation of an actual physical structure within the computer and/or is integrated into a practical application of the mathematical concept", "a representation of an actual physical structure within the computer" is a virtual representation, and thus cannot be "a practical application of the mathematical concept". Because there are no specific hardware or software requirements for implementing the method this limitation is an example of general purpose computing and does not integrate the claim into a practical application. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. 
Applicant further argues, (see page 7):
‘… amended Claims 1, 7 and 13… require: "starting a timer for simulating a fluid flow of particles about the representation of the physical object:2 determining at a time increment,3 an input flux to be applied to a first voxel of the plurality ofvoxels; dividing the input flux into an applied flux and a balance flux at the time increment, with the applied flux being an amount of flux that can be applied to the first voxel without causing numerical instability, and with the balance flux being the difference between the input flux and the applied flux[ ... ] repeating until the timer indicates that the simulation is complete; and storing results of the simulation in computer storage."
… these further amendments integrate the so called abstract idea, expressed as a so called mathematical model, into a practical application of the so called mathematical model.
… in Claim 1 the timer provides a time increment, at which an input flux to be applied to a first voxel of the plurality ofvoxels is determined. The determined input flux is subsequently divided at the time increment into an applied flux and a balance flux.
Claim 1 also requires applying the applied flux to the first voxel element and applying the balance flux to a second, subsequent voxel. These features of Claim 1 are repeating until the timer indicates that the simulation is complete…’

The application description reads (see page 9, lines 1-11):
"Perform Simulation Once the voxels that are affected by… facets are identified (step 304), a timer is initialized to begin the simulation (step 306). During each time increment of the simulation, movement of particles from voxel to voxel is simulated by an advection stage (steps 308-316) that accounts for interactions of the particles with surface facets. Next, a collision stage (step 318) simulates the interaction of particles within each voxel. Thereafter, the timer is incremented (step 320). If the incremented timer does not indicate that the simulation is complete (step 322), the advection and collision stages (steps 308-320) are repeated. If the incremented timer indicates that the simulation is complete (step 322), results of the simulation are stored… (step 324)"
The application description also reads (see page 9, lines 18-20):

The application description also reads (see page 11, lines 3-7):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


As to applying flux to a voxel or an element, the application description reads (see page 14, lines 10-13):
“a portion of the flux 912 is applied to the element 902 and a balance flux 908 (that is, the portion of the flux that cannot be applied to the element 902 without violating the CFL constraint) is passed to a second element 904 (for example, at timeset t+1)”
and also on page 14, lines 19-22 of the specification: 
“applying the entire aggregated flux to the second element 904 would result in a violation of the CFL contraints… a portion of the combination of the input flux 915 and the balance flux 908 is applied to the second element 904 and the new balance flux 910 is passed on, at time step t+2 to the larger third element 906”.
Section 2106.05(f)(3) of the MPEP states the following:
'A claim having broad applicability across many fields of endeavor may not provide meaningful limitations that integrate a judicial exception into a practical application or amount to significantly more. For instance, a claim that generically recites an effect of the judicial exception or claims every mode of accomplishing that effect, amounts to a claim that is merely adding the words "apply it" to the judicial exception.'

Examiner's response: Applicant's argument is not persuasive, because timer and incrementing time within a numerical/mathematical simulation is a mathematical concept by nature. The claims recite a mathematical concept. Math cannot integrate a judicial exception into a practical application, because math is an abstract idea. The act of applying flux to a voxel or an element is a general application of the mathematical concept and does not integrate either the claims into a practical application. The claims are directed to the mathematical concept.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN CARLOS OCHOA whose telephone number is (571)272-2625. The examiner can normally be reached on Mondays, Tuesdays, Thursdays, and Fridays 9:30AM 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		11/12/2021Primary Examiner, Art Unit 2146